Citation Nr: 0532557	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $8,897.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1981 and from March 1983 to November 2002, when she 
retired.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2003 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  The veteran 
voiced disagreement with the denial of her waiver application 
in October 2003 and a statement of the case (SOC) was issued 
in December 2003.  The veteran perfected her appeal the 
following month.  

The veteran appeared at a video conference hearing conducted 
by the undersigned in June 2005.   


FINDINGS OF FACT

1.  By reason of the simultaneous receipt by the veteran of 
VA compensation and military retirement pay between January 
2003 and July 2003, an overpayment of compensation benefits 
in the amount of $8,897 was created.  

2.  At the time of the creation of the overpayment, the 
veteran was aware that she was not entitled to the 
simultaneous receipt of VA compensation benefits and military 
retirement pay, and timely communicated to the RO the fact of 
her simultaneous receipt of these funds.    

3.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the veteran.  

4.  VA was at fault in the creation of the overpayment, but 
its recovery would not cause undue hardship on the veteran, 
or defeat the purpose of the VA benefit.  

5.  The veteran did not relinquish a valuable right in 
reliance on the VA overpayment, or incur a legal obligation 
as a consequence of its receipt.  

6.  Failure to collect the indebtedness would result in an 
unfair gain to the veteran.  


CONCLUSION OF LAW

The recovery of the overpayment of $8,897 made between 
January 2003 and July 2003, would not be against equity and 
good conscience, and therefore, recovery may not be waived.  
38 U.S.C.A. §§ 5112, 5302 (West 2004); 38 C.F.R. §§ 1.963, 
1.965 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The circumstances that gave rise to the overpayment at issue 
and the veteran's request that recovery of the overpayment be 
waived, may be briefly stated.  In August 2002, shortly 
before her retirement from the military, the veteran 
submitted an application for VA benefits, VA FORM 21-526.  In 
that document, she advised the RO that she anticipated a 
monthly receipt of military retirement pay in the approximate 
amount of $1,528.  In a November 2002 rating action, the RO 
awarded the veteran service connection for a number of 
disabilities, with a combined service connected evaluation of 
80 percent.  Payment for this benefit totaled $1,271 per 
month, and commenced in January 2003.  

As the foregoing actions were taking place, the veteran 
retired from the military service, and commenced receipt of 
her military retirement payment.  This amounted to $1,421 per 
month.  For the period prior to 2004, the law precluded 
simultaneous receipt of VA compensation and military retired 
pay, and the record shows the veteran concurrently received 
her VA compensation and military retirement pay between 
January 2003 and July 2003.  Since her military retirement 
pay was greater than her VA compensation benefit, the entire 
amount of VA compensation she received during that period was 
an overpayment.  This totaled $8,897, ($1,271 x 7).  The 
veteran's seeks a waiver of recovery of this overpayment.  

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment, which would preclude a waiver of recovery of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302, 38 C.F.R. § 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights; the 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a).  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  Different factors must be 
considered, including, but not limited to, the relative fault 
of the debtor, weighing such fault against any fault on the 
government's part, whether there was any unjust enrichment or 
detrimental reliance, whether there would be undue financial 
hardship resulting from recovery of the overpayment, and 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized.  38 C.F.R. § 1.965(a). 
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994).

In its decision to deny the requested waiver of recovery of 
the overpayment in this case, the RO acknowledged the veteran 
advised VA of her anticipated receipt of retirement pay in 
her original application of benefits, and that an internal 
document (a "Writeout") was generated in February 2003, 
which instructed that the veteran's file be reviewed to 
ascertain whether she was in receipt of military retirement 
pay.  The RO admitted that no pertinent action was taken 
based on these notifications.  The record also reflects that 
the veteran submitted a written notification to the RO in 
March 2003, which again advised that she was in receipt of 
military retired pay, and again, no action was taken by the 
RO to adjust her award of VA benefits.  It was not until 
another call by the veteran to the RO on this matter, in July 
2003, that the RO took the appropriate steps to adjust her VA 
compensation.  As indicated above, this adjustment occurred 
the following month, resulting in the overpayment at issue.  

Given the foregoing, it is difficult to conceive of any 
additional action the veteran could have taken to accomplish 
the necessary adjustment in her VA compensation/military 
retirement pay, to avoid the overpayment that was created in 
this case.  At the same time, it is clear that she was fully 
aware that a mistake had been made, and that she was in 
receipt of benefits to which she was not entitled.  Thus, as 
the RO indicated to the veteran, the overpayment at issue was 
technically correct in its calculation, and properly 
construed as a debt owed by the veteran to the VA.  
38 U.S.C.A. § 5112.  

Further, while the fault in the creation of this overpayment 
lies squarely with VA, the financial status report submitted 
by the veteran in connection with this matter reflects that 
she is in a financially secure position, with monthly income 
in excess of monthly expenses by approximately $1,000.  In 
addition, the veteran reported a cash on hand balance of more 
than $10,000.  Thus, it cannot be reasonably concluded that a 
recovery of this debt would cause an undue hardship to her.   

With regard to whether recovery of the benefits at issue 
would nullify the objective for which the benefits were 
intended, it must be pointed out that the law at the time the 
overpayment was created specifically precluded the 
simultaneous receipt of VA compensation benefits and military 
retired pay.  The overpayment at issue here is precisely due 
to the simultaneous receipt of income from these sources, 
such that its recovery could not be construed as defeating 
the purpose of the benefit.  Moreover, failure to recover the 
amount would unjustly enrich the veteran when compared to 
other VA beneficiaries in similar circumstances.  Lastly, the 
veteran has not claimed, nor has she presented evidence that 
her reliance on the overpayment resulted in her relinquishing 
a valuable right or incurring a legal obligation.  

In sum, while it is clear that the fault for the creation of 
the overpayment was VA's, it's recovery would not be against 
the principles of equity and good conscience.  Accordingly, 
waiver of recovery of the overpayment of compensation 
benefits in the amount of $8,897 is denied.  

With respect to the impact of the Veterans Claims Assistance 
Act of 2000, (the VCAA), on this claim, which law set out 
certain notice and assistance requirements on the part of VA 
in its adjudication of certain claims, it is observed that 
case law has held that the provisions of the VCAA are not 
applicable to requests for waiver of recovery of 
overpayments.  See Barger v. Principi, 16 Vet. App. 132 
(2002).   


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $8,897 is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


